Citation Nr: 1524847	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-24 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1990 administration decision that determined that injuries sustained in a September 24 1986 motorcycle accident to be the result of willful misconduct.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia, and, if so, whether service connection is warranted.   

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, cognitive disorder due to brain injury and posttraumatic stress disorder (PTSD), to include as secondary to residuals of head injury.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
   

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1986 to August 1989.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

As a final preliminary matter, the Board notes this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDINGS OF FACT

1.  The April 1990 administrative decision, which determined that injuries sustained in a September 24, 1986 motorcycle accident to be the result of willful misconduct, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

2.  In August 2005 rating decision, the RO continued to deny the claim for service connection for residuals of head injury because new and material evidence had not been submitted; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

3.  The additional evidence received since the August 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of head injury.

4.  The Veteran sustained a head injury on September 24, 1986, which was not incurred in the line of duty and was a direct result of an act of willful misconduct.

5.  Residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia is not shown to be causally or etiologically related to any disease, injury, or incident incurred during active duty service.

6.  An acquired psychiatric disorder, to include major depressive disorder, cognitive disorder due to brain injury and PTSD is not shown to be causally or etiologically related to any disease, injury, or incident incurred during active duty service; the medical evidence of record shows that the Veteran's psychiatric disorder is associated with his nonservice-connected residuals of head injury.

7.  The Veteran's service-connected hearing loss and tinnitus do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The April 1990 administrative decision, which determined that injuries sustained in a September 24, 1986 motorcycle accident to be the result of willful misconduct, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R.  §§ 3.105(a), 20.1403 (2014).

2.  The August 2005 rating decision that continued the denial of the claim for service connection for residuals of head injury is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

3.  The additional evidence received since the August 2005 rating decision is new and material, and the claim for service connection for residuals of head injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia, have not been met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301, 3.303 (2014).

5.  The criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder, cognitive disorder due to brain injury and PTSD have not been met. 38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2014); 38 C.F.R.  §§ 3.1(m) and (n), 3.102, 3.301, 3.303, 3.310 (2014).

6.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to reopen the Veteran's claim of entitlement to service connection for residuals of head injury is completely favorable, no further action is required to comply with the VCAA with respect to this issue.  Moreover, the Court of Appeals for Veterans United States Claims (Court) in Livesay v. Principi, 15 Vet. App. 165 (2001) held that the VCAA does not apply to motions for CUE.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the remaining issues on appeal, prior to the initial rating decision on appeal, the Veteran was sent a letter in March 2010 and that fully addressed all notice elements necessary to substantiate a claim for service connection.  A subsequent notice was sent in May 2012 that again addressed all notice elements to substantiate a service connection claim as well as the information and evidence needed to substantiate a claim for TDIU.  The letters also provided information of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.   Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment and personnel records, post-service reports of VA and private treatment, Social Security Administration (SSA) records, and a September 2012 VA examination report.  There appears to be outstanding VA  treatment records that have not been associated with the record.  In this regard, the Veteran has testified that he has received treatment at the VA for his disorders since the 1990s.  The Board recognizes that VA treatment records are considered constructively of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Nevertheless, the Board finds no prejudice to the Veteran in the issuance of this decision as the Board concedes based on the remaining medical evidence of record that the Veteran currently suffers from disorders, including residuals of head injury and psychiatric symptoms, due to injuries suffered in the September 1986 motorcycle accident.  In turn, these records are simply duplicative or redundant of the medical evidence already record.  As discussed further below, the primary question in this case is whether the motorcycle accident was caused by the Veteran's own willful misconduct, which is based on the facts at the time of the accident and cannot be determined by post-service clinical records.  As such, any outstanding VA treatment records are irrelevant.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded a VA examination in September 2012 that addressed the severity of the Veteran's hearing loss and tinnitus as well as their functional impairment on employment.  The Board finds that the VA examination with opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue of entitlement to a TDIU have been met.  

The Veteran has not been afforded an examination in connection with his head injury and psychiatric claims; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, in the instant case, as discussed further below, service treatment records clearly show that the Veteran currently suffers from residuals of a head injury caused in a motorcycle accident in September 1986.  Clinical records also show that the Veteran has a psychiatric disorder related to these injuries.  However, in the instant case, the main question is not whether the Veteran has a current diagnosis related to the incident in service.  Rather, the primary inquiry is whether the injuries were incurred during the line of duty and not due to the Veteran's own willful misconduct, which as noted above is based on the facts of the case at the time of the accident and cannot be determined by a VA examination.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Moreover, in September 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning the circumstances of the motorcycle accident in service and how it was not due to willful misconduct.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  CUE in April 1990 Administrative Decision

The Veteran contends that there was clear and unmistakable error in April 1990 administrative decision.  The Veteran did not initiate an appeal from this determination.  Moreover, new and material evidence was not received within one year of this decision.  See 38 C.F.R. § 3.156(b).  Thus, this decision is considered final.  See 38 U.S.C.A.  § 7105(c).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The relevant laws and regulations in effect in April 1990 provided that in the Line of Duty meant an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that injury, disease or death occurred in line of duty will be binding on the VA unless it is patently
inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(M).  Willful Misconduct meant an act involving conscious wrongdoing or known prohibited action (malum in se or malum prohibitum).  A service department
finding that injury, disease or death was not due to misconduct will be binding on the VA unless it is patently inconsistent with the facts and the requirements of laws administered by the VA.  (1) It involves deliberate or intentional wrongdoing with knowledge or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.l(N)(l)(2)(3).  

The pertinent evidence in the claims file at the time of the April 1990 determination were service treatment and service personnel records.  The RO acknowledged that the medical evidence showed that on September 24, 1986, the Veteran sustained a head injury in a motorcycle accident.  It observed that medical evidence showed that the Veteran's blood alcohol level at that time was .35.  However, a statement of endorsement submitted by the United States Marine Corp showed a blood alcohol level of .23 versus .35.  Nevertheless, the RO observed that the Veteran was discharged for physical disability without severance pay because the disability was determined to not be in the line of duty.   Based on this evidence, the RO determined that the Veteran was intoxicated at the time of his accident on September 24, 1986 and as his injuries was the result of intoxication, willful misconduct was found.   

Based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in judgment.  The RO did not err in such a way that would compel the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for any error.  Although the Veteran contends that the accident was primarily caused by other reasons rather than his level of intoxication, the Board cannot agree that CUE was committed.  Service personnel records clearly showed that the service department determined that the Veteran's accident was not in the line of duty.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  Additionally, the mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question).  

In the course of the current appeal, the Veteran has also submitted additional lay evidence supporting his current contentions.  Moreover, at the Board hearing, the Veteran also testified that the accident was not the result of intoxication, but rather other factors, including being blinded by the position of the sun and volcanic ash on the road.  Nevertheless, these statements and the Board hearing testimony were not of record at the time of the April 1990 decision or associated with the record in conjunction with the appeal and, thus, cannot be the basis for finding CUE.  Moreover, additional VA and private treatment records have also been associated with the claims file.  These records do not provide any further evidence concerning whether the injuries were incurred due to the Veteran's own willful misconduct.  Regardless, again, as these records were not available at the time of the April 1990 administrative decision or subsequent appeal period, they cannot be the basis for CUE.       

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the April 1990 administrative decision with respect, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the April 1990 administrative decision did not contain clear and unmistakable error and, therefore, the appeal with respect this matter must be denied.

III.  New and Material Evidence to Reopen a Claim for Service connection for Residuals of Head Injury

The Veteran is seeking to reopen his claim for service connection residuals of a head injury.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for residuals of head injury in a May 1990 rating decision finding that the injuries incurred during the September 1986 motorcycle accident were not in the line of duty.  Most recently, in an August 2005 rating decision, the RO denied the claim again because new and material had not been submitted.  The Veteran did not initiate an appeal from this decision.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the August 2005 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

At the time of the August 2005 rating decision, the evidence of record consisted of service treatment and personnel records, post-service treatment records, and statements from the Veteran.  Again, service treatment records showed that the Veteran suffered a head injury during a motorcycle accident in September 1986.  Post-service VA and private treatment records continued to show treatment for such injuries.  However, the RO noted that the claim was previously denied because the accident was the result of willful misconduct due to excessive alcohol consumption.  The RO found that new and material evidence had not been submitted as the new evidence did not show that willful misconduct was not the proximate cause of the motorcycle accident. 

Since the August 2005 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, as well as additional post-service treatment records.  

In his statements of record and at the Board hearing, the Veteran reported that it was other factors besides his alcohol consumption that caused the accident.  He testified that he had only two beers and blacked out due to the position of the sun.  He also reported that the road was still covered in volcanic ash, which could have contributed to the accident.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

Thus, given the Veteran's competent lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, the evidence received since the August 2005 rating decision is new and material as it is not redundant of evidence already of record in August 2005, and relates to the unestablished fact of whether the Veteran's injuries were incurred during the line of duty and not due to his own willful misconduct.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia is reopened.  38 U.S.C.A. § 5108.

IV.  Service Connection Claims

As the Board has reopened the claim for service connection for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia, it now turns to whether service connection is warranted on the merits.  Moreover, the medical evidence of record links the Veteran's current psychiatric disorders to his head injury as well as the motorcycle accident in service.  Thus, as this same evidence of record pertains to both issues, the Board will address them under the same analysis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

The Board also observes that 38 U.S.C.A. § 105(a) states, in relevant part, that an injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.

The provisions of 38 C.F.R. § 3.1(m) further state as follows:

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was:

 (1)  Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty.
 
(2)  Confined under a sentence of court-martial involving an unremitted dishonorable discharge.

(3)  Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.

The effect of the line-of-duty presumption on claims for disability compensation can be summarized as follows: If a Veteran shows that he suffered an injury or contracted a disease during active military service, that injury or disease will be presumed under section 105(a) to have occurred in the line of duty.  That presumption can be rebutted only if the government shows that the injury or disease was caused by the Veteran's own willful misconduct or abuse of alcohol or drugs, or meets one of the circumstances enumerated under 38 C.F.R. § 3.1(m)(1), (2) or (3). See Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005).  Thus, if the Veteran establishes that he was injured or contracted a disease during active service and the government does not show that the injury or disease resulted from willful misconduct, the Veteran has satisfied the second of the three elements of a compensation claim - that a disease or injury was incurred in service.  Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).

It is not disputed that the Veteran sustained a head injury on September 24, 1986 when he was involved in a motorcycle accident.  The Veteran was the operator of the motorcycle.  At that time, the Veteran's service treatment records show treatment for severe head injury with cerebral concussion and contusion as well as left facial laceration.  The records also showed that the Veteran had a strong odor of ethanol and blood alcohol level of .35.

The police accident report observed that the motorcycle was traveling with two occupants at a high rate of speed going in the curve.  The driver attempted to correct cycle and entered gravel when going straight for median.  The vehicle veered back reentering gravel and went down on left side ejecting both occupants onto the median.  

A Line of Duty/Misconduct Investigation was done into the circumstances surrounding the accident.  A November 1986 statement from the Veteran indicated that he had stayed up most of the night drinking beer the evening before the accident.  Then he borrowed his cousin's motorcycle to go see another cousin where he drank some champagne.  He only remembered one bottle of champagne being opened to the best of his knowledge.  Subsequently, on his way home, he went off the road and caused the accident due to the sun blinding him.  A December 1986 JAG report from the Inspector-Instructor Staff of the United States Marine Corps indicated that the Veteran had consumed an unknown quantity of beer the evening/morning of the September 23-24, 1986.  He had also consumed approximately two or three glasses of champagne over a two hour period, approximately one hour prior to the time of the accident.  Nevertheless, the investigator found that although the Veteran had consumed a significant quantity of alcohol that impaired his judgment while operating the motorcycle, the major contributing cause of the accident appeared to be temporary loss of vision due to the position of the sun.  As such, the inspector determined that the Veteran's injuries were incurred while in the line of duty and not due to his own misconduct.  Although the hospital report showed a blood alcohol level of .35 and this is noted in this investigation; another report indicated that the Veteran's blood alcohol level was actually .23 versus .35.  

The Commanding General of the 4th Marine Division provided a first endorsement for the investigation.  However, the Commanding General of the Marine Corp Air Ground Combat Center provided a second endorsement in March 1987 finding that the impetuous and consistent use of alcohol by the Veteran was the proximate cause of the accident that resulted in the injuries.  As such, the Veteran's injuries were not incurred in the line of duty and were the result of his own misconduct.  

A July 1989 Record Review Panel report showed that the Veteran had been found unfit for duty due to his head injury, mild left hemiparesis, seizure disorder and mild post traumatic encephalopathy.  The disposition was a medical discharge with no disability benefits.  The report clearly noted that his disabilities were not ratable due to intoxication.  Significantly, the Veteran's DD Form 214 separation document showed that while the character of discharge was honorable, it was also noted that the reason for separation was physical disability without severance pay (not in the line of duty).  In sum, the Veteran's service personnel records clearly show that the service department ultimately determined that the Veteran's injuries incurred in the September 24, 1986 motorcycle accident were not incurred in the line of the duty and were the result of his own misconduct.  

Post service VA and private treatment records clearly document treatment for residual of the head injury the Veteran suffered in service, including include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia.  VA psychiatric clinical records also showed that the Veteran suffered from depression, anxiety, cognitive disorder and PTSD associated with and/or due to his head injury and the motorcycle accident.   

Again, at the Board hearing the Veteran testified that he had only drank two beers before operating the motorcycle on September 24, 1986.  He reiterated that other factors, not his alcohol consumption caused the motorcycle accident, including not being able to see due to the sun as well as volcanic ash on the road.  He further pointed out that there was evidence that his blood alcohol level was .23 as opposed to .35.  He also argued that the VA was in error for finding that the accident was due to his willful misconduct as the initial JAG report found that it was in the line of duty and he had been honorably discharged for medical reasons.  

The central issue in this case is the determination of whether the Veteran's residuals of head injury were incurred in the line of duty or whether it was due to the Veteran's willful misconduct.

Again, veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C.A.  § 105(a) ).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  See Holton, 557 F.3d at 1367.

The simple drinking of an alcoholic beverage is not in of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Initially, the Board observes that the Veteran's current statements concerning the amount of alcohol he consumed prior to the accident are in direct contradiction to the statement he gave while in service a couple of months after the accident and, in turn, are not credible.  Moreover, although there appeared to be some indication that his blood alcohol level was .23 as opposed to .35.  The initial hospital report clearly documented a blood alcohol level of .35.  It is unclear from where the .23 finding came.  Regardless, according to an alcohol informational sheet in the Veteran's service personnel records, a blood alcohol level of .23 would still be above the legal limit and would cause erratic emotions, the inability to stand, and vomiting for approximately 10 hours.  Although the Veteran has maintained that his consumption of alcohol at the time of his accident was not the primary cause of the accident and that other factors caused the accident, the service medical and personnel records are in direct contradiction to his assertions.  The service records show the Veteran's intoxication was the proximate cause of his motorcycle accident, which caused his injuries.  The Board recognizes that the Veteran received an honorable discharge and was discharged due to physical disability; nevertheless, the service records show that that this disability was not incurred in the line of duty.  In fact, despite the Veteran's assertions that the service department did not find willful misconduct, the service records actually show that the injuries incurred during the accident were not in the line of duty.  Again, the service department finding is binding on the VA unless it is patently inconsistent with the requirements of laws administered by VA.  In this case, it is not as the evidence shows that alcohol use was the proximate cause of the injury and, in turn, was willful misconduct.  The Veteran has also submitted evidence that state courts are overturning blood alcohol readings; however, state court holdings have no bearing on line of duty determinations made by the service department.  In sum, with no evidence to support the Veteran's assertions, his claim for residual injuries from the September 24, 1986 accident must fail.  38 C.F.R. § 3.301(c)(2).

Likewise, as the evidence of record shows that the Veteran's psychiatric disorder is associated with and/or proximately due to his residuals of head injury and the motorcycle accident, service connection must also be denied for this claim.  See 38 C.F.R. § 3.310. 

In conclusion, the preponderance of the evidence is against the service connection claims for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia, and an acquired psychiatric disorder, to include major depressive disorder, cognitive disorder due to brain injury and posttraumatic stress disorder (PTSD); there is no doubt to be resolved; and service connection is not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


V. TDIU

The Veteran is also seeking entitlement to TDIU.  In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is service-connected for hearing loss, currently evaluated as noncompensable, and tinnitus, currently evaluated as 10 percent disabling.  As the Veteran has no other service-connected disabilities, he does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

However, as noted above, an extraschedular total rating based on individual unemployability may be assigned if unemployable by reason of service-connected disabilities.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

The Veteran was afforded a VA examination in September 2012 to address the severity of his hearing loss and tinnitus.  The examiner found that the Veteran's hearing loss and tinnitus did not impact his ability to work.  

Based on the evidence of record, the evidence simply fails to show that all forms of substantially gainful employment are precluded by the Veteran's service-connected disabilities alone.  The September 2012 VA examination clearly found that the Veteran's service connected hearing loss and tinnitus did not impact his ability to work.  In sum, there is simply no medical evidence showing that the Veteran is unemployable due to his service-connected hearing loss and tinnitus.  

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  In this case, the evidence shows that it is Veteran's nonservice-connected disorders affect his ability to work, including his residuals of head injury and psychiatric disorder.  SSA records showed that he filed for disability benefits due to extreme lower back pain, epilepsy, left side weakness and anxiety.  Moreover, a January 2011 statement from an employment agency again indicated that the Veteran's disorders, described as weakness, seizures, memory, mood and emotional issues, inhibited his employment options.  Again, there is no mention of any issues with respect to employment caused by his hearing loss and tinnitus.  The Veteran himself has not provided any lay evidence or testimony showing that his hearing loss and tinnitus preclude him from employment.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to a total disability rating based on individual unemployability.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  

ORDER

The April 1990 administrative decision, which determined that injuries sustained in a September 24, 1986 motorcycle accident to be the result of willful misconduct, was not clearly and unmistakably erroneous, and the appeal is denied. 

New and material evidence had been received to reopen a claim for service connection for residuals of head injury; however, service connection for residuals of head injury, to include blurred vision, migraines, temperature sensitivity, right hemiparesis, fainting, neuromuscular problems of the left arm, seizure disorder, encephalopathy and pneumonia is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder, cognitive disorder due to brain injury and posttraumatic stress disorder (PTSD), is denied.

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


